39 A.3d 197 (2012)
209 N.J. 592
In the Matter of John G. KOUFOS, an Attorney at Law (Attorney No. XXXXXXXXX).
D-89 September Term 2011, 070373
Supreme Court of New Jersey.
March 22, 2012.

ORDER
JOHN G. KOUFOS of LONG BRANCH, who was admitted to the bar of this State in 2003, having pleaded guilty in the Superior Court of New Jersey, Ocean County, to hindering apprehension or prosecution (second degree), in violation of N.J.S.A. 2C:29-3b(3), knowingly leaving scene of motor vehicle accident resulting in serious bodily injury (third degree), in violation of N.J.S.A. 39:4-129 and N.J.S.A. 2C:12-1.1, and witness tampering (third degree), in violation of N.J.S.A. 2C:28-5a(2) and (5), and good cause appearing;
It is ORDERED that pursuant to Rule 1:20-13(b)(1), JOHN G. KOUFOS is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that JOHN G. KOUFOS be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that JOHN G. KOUFOS comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State.